DETAILED ACTION

This non-final office action is in response to claims 1-14 filed February 10, 2021 for examination. Claims 1-14 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

The information disclosure statement filed 03/30/2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Drawings

The drawings filed on 02/10/2021 have been accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,924,308 B1 to Mehta et al. (“Mehta”) in view of US 2005/0222932 A1 to Murashita et al. (“Murashita”).
Regarding claim 1, Mehta disclosed a method of authentication for delivery of a product to a recipient, (A computer implemented method to exchange virtual goods in a virtual environment by receiving funds at a trading platform from a buyer. The buyer is provided with a first secret that the buyer can decrypt. The buyer is authenticated to a seller using the first secret. A virtual item is delivered from the seller to the buyer in response to authenticating. Col. 1, lines 50-57.) comprising the following steps: 
generating, by a customer, a public cryptographic key and a private cryptographic key in accordance with an asymmetrical encryption (Col. 3, lines 7-10, 29-32. Trading generate (inherent) public/private key pair issued private keys. Generating public/private key pair by cert authority or terminal (asymmetrical/public key cryptography) is well-known in the art); 
generating, by the deliverer, a message encrypted using the public cryptographic key (Trading Platform generates encrypted message and provides to the buyer. Col. 3, lines 38-41);
transmitting the encrypted message to the recipient for authentication (At step 49, Buyer receives encrypted message. Col. 3, lines 29-32); 
generating a plain text of the encrypted message by the recipient decrypting the encrypted message using the private key (Buyer decrypt the message to get the secret. Col. 3, lines 31-32); 
transmitting the plain text to the deliverer; and authenticating the recipient, by the deliverer, based on the transmitted plain text matching the message (Buyer send back the secret contained in the message received at step 49 to authenticate the buyer. Col. 4, lines 8-13.).
Mehta did not but the analogous art Murashita taught providing, by the customer, the public cryptographic key for a deliverer (Para. 0094. The order receiver receives issuance of secret key B and public key B of the order receiver); 
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the invention of Mehta by including the idea of providing, by the customer, the public cryptographic key for a deliverer as taught by Murashita so that the receiver confirms the falsification of data or impersonation has been done or not on the network using the keys (Murashita, Para. 0095).
Regarding claim 2, Mehta further taught the method as recited in claim 1, wherein the deliverer is a first at least partially automated mobile platform (Col. 2, line 65-col. 3, line 3; Col. 2, lines 30-33. 35-36. End user computer device 12. Virtual Trading platform).
Regarding claim 3, Mehta further taught the method as recited in claim 1, wherein the recipient is a person or an automated receiving station (Col. 2, line 65-col. 3, line 3; Col. 2, lines 30-33. 35-36. End user computer device 14.).
Regarding claim 4, Mehta further taught the method as recited in claim 2, wherein the authentication occurs in fully automatic fashion between the first at least partially automated mobile platform as the deliverer and a second at least partially automated platform as the recipient (Col. 2, lines 34-45. Virtual Trading platform. Col. 1, line 50- col. 2, line 2. Automated Transaction and authentication in a virtual trading platform between buyer and seller ).
Regarding claim 5, Mehta further taught the method as recited in claim 1, wherein the recipient monitors the deliverer at a delivery location by remote transmission in order to perform the authentication (Col. 3, lines 56-58. Col. 4, lines 22-30. Buyer monitor seller’s avator and receive seller’s secret code for authentication. See also col. 4, lines 8-13.).
Regarding claim 7, Mehta further taught the method as recited in claim 1, wherein the message is a hash value and/or a random value (Col. 3, lines 35-36. The buyer secret code may be a random sixteen digit number.).
Regarding claim 8, Mehta further taught the method as recited in claim 1, wherein the transmission of the encrypted message occurs prior to a handover of the product to the recipient (Col. 1, lines 55-57. Further Col. 4, lines 22-30).
Regarding claim 9, Mehta-Murashita combination further taught the method as recited in claim 1, wherein the public key and the private key are generated using a data processing system (Murashita, 0094. The certificate authority/terminal generates keys).
Regarding claim 10, Mehta further taught the method as recited in claim 1, wherein the plain text of the encrypted message is generated using a mobile data processing device (Col. 3, lines 29-32. Buyer decrypts the encrypted message, Buyer’s device is end computer device 14 (col. 3, line 1-3) which can be laptops, handheld computers (col. 2, lines 30-33)).
Regarding claim 11, Mehta-Murashita combination further taught the method as recited in claim 1, wherein a method for the asymmetrical encryption is negotiated between the customer and the deliverer (Murashita, Para. 0094-0095).
Regarding claim 14, Mehta further taught the method as recited in claim 1, wherein the method is used for authentication prior to the delivery of the product via an at least partially automated platform (Col. 1, lines 55-57, Col. 2, line 65-col. 3, line 3; Col. 2, lines 30-33. 35-36).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Murashita as applied to claim 1 above, and further in view of US 2017/0180136 A1 to IBASCO et al. (“IBASCO”).
Regarding claim 6, Mehta-Murashita combination taught the method as recited in claim 1, Mehta did teach communication between buyer and seller in a virtual trading platform corresponds to wherein the transmission of the encrypted message and/or of the plain text occurs via a wireless communication method, however, the analogous art IBASCO explicitly taught transmission of the encrypted message and/or of the plain text occurs via a wireless communication method (IBASCO, abstract, Para. 0053-0057.Transmission of encrypted message in a mobile network).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Mehta & Murashita by including the idea of transmission of the encrypted message and/or of the plain text occurs via a wireless communication method as taught by IBASCO that would provide strong security over a plurality communication channels including SMS, GSM, GPRS, 3G, and 802.11b/g/n Wi-Fi (Ibasco, Para. 0009).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Murashita as applied to claim 1 above, and further in view of US 6,678,821 B1 to Waugh et al. (“Waugh”).
Regarding claim 12, Mehta-Murashita combination taught the method as recited in claim 1, the combination did not but the analogous art Waugh taught wherein for authentication, a plurality of different public keys is transmitted to the deliverer and the authentication occurs by way of an encrypted message that was encrypted using one of the plurality of public keys (Col. 2, lines 27-37. The encryption/decryption system comprises: (a) A key storage means for storing a plurality of key; (b) User authentication means for determining whether a prospective user of a key in a plurality of keys is the associated user of the key; and (c) An encryption/decryption means for encrypting and decrypting data using the plurality of keys when the user authentication means authenticates the prospective user. The encryption/decryption means is operable in a browser on a client computer.).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Mehta & Murashita by including the idea of a plurality of different public keys is transmitted to the deliverer and the authentication occurs by way of an encrypted message that was encrypted using one of the plurality of public keys as taught by Waugh  for providing restricted use of each key in a plurality of keys to preserve confidentiality of the plurality of keys which provide an improved encryption/decryption system (Waugh, Col. 2, lines 20-25).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mehta in view of Murashita as applied to claim 1 above, and further in view of US 2005/0180564 A1 to Asano et al. (“Asano”).
Regarding claim 13, Mehta-Murashita combination taught the method as recited in claim 1, the combination did not but the analogous art Asano taught wherein the asymmetrical encryption is generated at an equivalent security level of a 128 bit symmetrical key length (Asano, Fig. 4 and 10 and corresponding paragraph 0049).
Therefore, it would have been obvious to one having ordinary skill in the art before the applicant(s) invention was filed to modify the combined invention of Mehta & Murashita by including the idea of the asymmetrical encryption is generated at an equivalent security level of a 128bit symmetrical key length as taught by Asano in order to select higher processing speed encryption (Asano, 0069).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,076,078 (Camp et al.): A number of fault-tolerant methods for purchasing digital goods with a digital token over a network in which the token's value resides either with a customer or a merchant are disclosed. One version of the method comprises the steps of establishing a price with a merchant for a digital good. A merchant-signed invoice and the digital good in encrypted form are then sent from the merchant to the customer. The invoice is signed with the customer's signature to produce a countersigned invoice. The countersigned invoice, a token (which can be an anonymous token), and identifying information for the token are sent from the customer to the merchant. The countersigned invoice, the token, and the identifying information are sent from the merchant for verification. The token is verified with the identifying information and the other information in the countersigned purchase order is checked. The transaction is committed when the token and other information in the countersigned purchase order are verified such that the value of the token is transferred from the customer to the merchant. The transaction is then completed by providing the customer with the key for decrypting the encrypted goods. Abstract. 
CA 235232 (Yesberg et al.): A digital private key storage means (40) containing a user's digital private key; a cryptographic engine; a communications port for receiving digital data from an external device (42), and for transmitting data to said external device (42); a display means (46) for displaying said received digital data; a user operable input means (44) connected to said cryptographic engine to indicate when operated by said user their approval of said displayed received digital data; wherein said cryptographic engine is trusted to only apply said user's digital private key to sign received data only if said user operable input means (44) is operated, and to communicate said signed data external of said digital private key protection device (40). This arrangement secures the user's digital private key from end point attacks by trojan horse programs by virtue of the fact that the private key can only be accessed via the user operable input means (44) which cannot be circumvented by software control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shawnchoy Rahman/Primary Examiner, Art Unit 2438